August 26, 2014.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            IN THE INTEREST OF S.D.R. AND S.L.R., CHILDREN

                              NO. 14-13-00709-CV

                     ________________________________

       This cause, an appeal from the judgment signed, May 6, 2013, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the order of the court below AFFIRMED. We order
appellant, John Edward Rensel to pay all costs incurred in this appeal. We further
order this decision certified below for observance.